Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 2/19/21. Claim 1 has been amended. Claim 96 is newly added. Claims 40-95 remain withdrawn. Claims 1-7, 9-39 and 96 are pending and examined. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 2/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections are modified and reapplied below
4a. Claims 1, 2, 3, 7-10, 16, 17, 18, 22-32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO03/061577A2, Published 7/31/2003 of record)  and Basu et al., (2006, Bioconjugate Chem., Vol.17, No. 3, pp.618-630, of record)  in view of Kim et al. (1985, J. org. Chem. 50(11):1927-1931).
Applicants argue that the Office relied on the teaching of preparation of 20kDa mPEG-O-p-phenylacetaldehyde-modified IFN-β-1a on page 122 of Lin. Applicants have amended independent claim 1, limiting the pegylating agent to mPEG-O-2-methylpropionaldehyde. However, Applicants have not amended Claim 16. Applicants contend that the present amendments distinguish the preparation of mPEG-O-p-phenylacetaldehyde-modified IFN-β-1a relied on in the Office Action. It is argued that Kim discloses a Zinc-modified cyanoborohydride as a reducing agent at concentrations of 3.2 mM and 1.6 mM, which is outside of the claimed range of 15 to 25 mM. In .
Applicants arguments have been fully considered but are not found to be persuasive.  Applicants have argued that the references individually in noting the reference not disclosing the instant invention. Contrary to Applicants assertion with respect to NaCNBH3 concentration, Basu et al. reference teaches the use of IM NaCNBH3 in pegylation to obtain a concentration of 15mM (p.619, 2nd column, 4th paragraph). Regarding the concentration of IFN-β, higher concentration was disclosed in Lin et al reference (p.116, lines 4-6). For example, starting with an initial IFN-β-1a concentration of 3.66mg/ml (p.116, lines 4-6). Contrary to Applicants assertion the pegylation reaction was conducted at 20-22 ͦ C (room temperature) as recited in Lin et al., which is within the optimal temperature recited in claims 1 and 16. The first listed critical parameter, reaction temperature in the range of 19-27ͦ C, recited in independent claim 16, which is disclosed in Lin et al. (p.122, lines 26-27). Applicants assert that the second listed critical parameter, hold time post NaCNBH3 addition of 5-9 hours, is recited in independent claim 16. It is argued that Lin, in contrast, discloses 16 hours. It is asserted that, in the example of Lin cited in the Office Action for making mPEG-O-p-phenylacetaldehyde, Lin discloses 18 hours (page 122, 11. 25-27). Thus, it is claimed that Lin does not disclose or suggest this critical parameter. While the reference is silent on the incubation time, It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) 
Applicants have asserted a third listed critical parameter, quenched reaction expiration time of 0-48 hours that is recited in claims 15 and 35. Applicants also contend that a key parameter is NaCNBH3 concentration in a range of 15-25mM, which range (or a narrower range) is required by all of the claims. Applicants have argued that both Lin et al and Kim et al. references do not disclose the concentrations of NaCNBH3 recited in the instant claims. However, as indicated above Basu et al reference discloses adjusting the final NaCNBH3 concentration to 15mM (p.619, 2nd column, 4th paragraph).  Applicants take the position that Basu reference does not remedy the deficiency because it uses only 0.8 mg/ml IFN β-1b and thus the ratio of reactants is different from what is claimed. One cannot select a concentration out of a reaction without considering its ratio to the other components. Where the concentrations of the other reactant(s) in a reaction are different, one must consider the disclosure in its full context so that it makes sense scientifically. However, it is not necessary that the claimed invention be expressly suggested in any one or all of the references to justify combining their teachings; rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art In re Keller, 642 F.2d 413, 288 USPQ 871 9ccpa 1981).
It is argued that another key parameter is NaCNBH3 addition time between 45 and 240 minutes while stirring, recited in independent claim 16. The cited references are silent as to stirring and do not disclose or suggest this addition time. Contrary to 
The ratio of activated mPEG (concentration between 4.0-5.5 mg/ml) to IFN 
(concentration between 1.75 to 3.3 mg/ml), i.e., 1.21:1 to 3.14:1. Claim 1 recites a 
ratio of 1:1 to 20:1 and claim 16 recites a ratio of 1:1 to 5:1. In contrast, in the 
example relating to preparing mPEG-0-2-methylpropionaldehyde, Lin discloses 
that 1.2 ml of the IFN-beta-la from the diluted SP-Sepharose eluate pool, 0.5 M sodium phosphate pH 6.0 is added to 50 mM, sodium cyanoborohydride is added to 5 mM, and 20 kDa mPEG-0-2-methylpropionaldehyde is added to 5 mg/ml (p.122, lines 23-25).  That is a ratio of mPEG-O-2-methylpropionaldehyde to IFN-beta of approximately 2.17:1.
Applicants contend that another key parameter is the IFN concentration during NaCNBH3 addition between about 1.75 and about 3.3 mg/ml, which range (or a narrower range) is required by all of the claims. It is argued that Lin discloses a concentration of 1.2 mg/ml. MPEP 2144.05 (I) states that  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)
Applicants also have argued that independent claim 16 recites the critical parameter of 5-9 hours incubation time and key parameter of 45 to 240 minutes of 3 addition time. Lin does not disclose or suggest 45 to 240 minutes of NaCNBH3 addition time. Further, Lin discloses 16 or 18 hours of incubationPage 21 of 27. Contrary to Applicants assertion Kim et al., reference teaches that the mixture of zinc chloride and cyanoborohydride were stirred at room temperature for 4hrs (240 mins) (p.1931, col.1, para.4). With respect to incubating 5-9 hrs, the references teach incubation for 16 or 18 hrs, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
In addition, Applicants are arguing unexpected results because the present inventors, through extensive experimental testing, have surprisingly found that particular parameters of PEGylation reactions are important to the quality and yield of the PEGylated product. In particular, the present inventors have determined that the claimed amount of IFNβ-1a and the claimed amount of NaCNBH3 in the PEG coupling reaction mixture are critical for product yield, quality, and consistency for the reasons explained above and throughout the specification. Applicants’ arguments have been fully considered but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).Therefore, the rejection is maintained.

4b. Claims 4, 5, 6, 15, 19, 20, 21, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO03/061577A2, Published 7/31/2003 of record) and Basu et al., (2006, Bioconjugate Chem., Vol.17, No. 3, pp.618-630, of record) in view of Kim et al. (1985, J. org. Chem. 50(11):1927-1931) as applied to claims 1, 2, 3, 7-10, 16, 17, 18, 22-32, 36 and 37 above, and further in view of Lang et al.  (PG Pub No.20060100144, Published May11, 2006).
Applicant is arguing that because claims are dependent on independent claims 1 or 16, they should be withdrawn for the reasons discussed above. However, since rejection of record is maintained, the dependent claims also with be rejected.

4c. 11, 12, 13, 14, 33, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO03/061577A2, Published 7/31/2003 of record) and  Basu 
Applicant is arguing that because claims are dependent on independent claims 1 or 16, they should be withdrawn for the reasons discussed above. However, since rejection of record is maintained, the dependent claims also with be rejected.
Claim Rejections - 35 USC § 103(new)
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claims 1, 2, 3, 7-10, 16, 17, 18, 22-32, 36, 37 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Lin net al. (WO03/061577A2, Published 7/31/2003 of record) and Hu et al., (2005, Biochem. J., Vol. 392, pp.555-564) in view of Basu et al., (2006, Bioconjugate Chem., Vol.17, No. 3, pp.618-630, of record) and Kim et al. (1985, J. org. Chem. 50(11):1927-1931).
The Lin et al reference discloses a method for the preparation of 20 kDa mPEG-O-2-methylpropionaldehyde-modified IFN-beta-1a wherein 10ml of non-formulated AVONEX (IFN-beta-1a bulk intermediate, a clinical batch of bulk drug that passed all tests for use in humans, at 250 ug/ml in 100 mM sodium phosphate pH 7.2, 200 mM NaCI) is diluted with 12 ml of 165 mM MES pH 5.0 (p.115, lines 30-35). It is  The reference also teaches that 1.2 ml of the IFN-beta-la from the diluted SP-Sepharose eluate pool, 0.5 M sodium phosphate pH 6.0 is added to 50 mM, sodium cyanoborohydride is added to 5 mM, and 20 kDa mPEG-0-2-methylpropionaldehyde is added to 5 mg/ml (p.116, lines 7-9). That is a ratio of mPEG-O-2-methylpropionaldehyde to IFN-beta of approximately 4:1. The sample is incubated at room temperature for 16 h in the dark (p.116, lines 9-10). 
 The reference teaches that PEGylated IFN-beta-1a is purified from the reaction mixture on a 0.5 ml SP-Sepharose FF column as follows: 0.6 ml of the reaction mixture is diluted with 2.4 ml 20 mM MES pH 5.0, and loaded on to the SP- Sepharose column (p.116, lines 10-15). The column is washed with sodium phosphate pH 5.5, 75 mM NaCI and then the PEGylated IFN-beta-la is eluted from the column with 25 mM MES pH 6.4, 400 mM NaCI (p.116, lines 14-15). The PEGylated IFN-beta-la is further purified on a Superose 6 HR 10/30 FPLC sizing column with 5 mM sodium phosphate pH 5.5, 150 mM NaCI as the mobile phase (p.116, lines 15-17). The PEGylated IFN-beta-la concentration is reported in IFN equivalents as the PEG moiety does not contribute to absorbance at 280 nm (p.116, line 20). Samples of the pool were removed for analysis, and the remainder is diluted to 30 ug/ ml with HSA- containing formulation buffer, aliquoted at 0.25 ml/vial, and stored at -70 °C (see e.g. Example 2, page 116, lines 21-
Hu et al. reference teaches Pegylation of Hb (see abstract).The reference teaches that kinetic studies show that in the presence NaCNBH4 the pegylation is complete after 12hrs at 4 ͦ C and after 6hrs at room temperature p.557, col. 1, para.2.
Basu et al. discloses that while pegylation is an approach commonly employed to increase the blood residency time of protein therapeutics, there is further requisite for molecular engineering approaches to also address the stability, solubility,aggregation, immunogenicity and in vivo exposure of therapeutic proteins (abstract). The reference teaches IFN-β-1b PEGylation (p.619, right col., para.3). IFN-β-1b (0.8 mg/ml) reacted with ALD-PEG (mPEG2-Butyraldehyde) in a molar ratio 1:10 in an acetate buffer 100mM, pH 5.2, at 25oC for 3 hrs (p.619, right col., para. 4). NaCNBH3 was added in PEGylation buffer to a final concentration of 15mM (p. 619, right col., para. 4). The reaction was performed at 25o C for 16 hours (p. 619, right col. para. 4).
Kim et al reference teaches Zinc modified (Lewis acid catalyst) cyanoborohydride as a reducing agent (abstract). Cyanoborohydride to zinc chloride ratio of 2:1 is suggested (p.1927, col.1, 3rd para). It is disclosed that zinc-modified cyanoborohydride in diethyl ether is very useful for the mild reduction of aldehydes, ketones and acid chlorides in the presence of other easily reducible functional groups (p. 1929, col. 1, 1st para.). The reference also teaches the mixture of zinc chloride and cyanoborohydride were stirred at room temperature for 4hrs (p.1931, col.1, para.4). The reference teaches 
Note that the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03.
The applicability of Lewis acid catalyst (ZnCl) and the concentration of the same, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time) and the temperature of the reaction mixture are result effective variables. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
 	 As applicability of Lewis acid catalyst (ZnCl) and the concentration of the same, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time) and the temperature of the reaction mixture were known to the ordinary artisan, it would have been obvious to optimize these elements and their concentrations to increase the efficiency of PEGylation, increase solubility, increase the half-life and clearance interferon beta, while reducing the aggregation at the time the invention was made.
  One of ordinary skill in the art before the effective date of filing of the invention
 Lewis acid catalyst (ZnCl) and the concentration of the same, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time) and the temperature of the reaction mixture, to increase the efficiency of PEGylation, increase solubility, increase the half-life and increase circulation of interferon beta while reducing the aggregation. Thus, the motivation to combine the teachings arises from the need to generate stable and long lasting interferon-beta formulation with increased solubility, increase in the half-life and clearance.
 Further, a person of ordinary skill in the art before the effective date of filing of the invention was made would have been motivated by taking the advantages of optimizing these elements in interferon beta to address the stability, increase circulation and half-life. From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
    "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Given that the prior art goal was to provide to preserve and increase the increased solubility, increase in the half-life and increase circulation of interferon –beta, while reducing the aggregation at the time the invention was made optimizing the concentrations of  Lewis acid catalyst (ZnCl) and the concentration of the same, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time)+ and the temperature of the reaction mixture, would have been routine to the ordinary artisan before the effective date of filing of the invention was made and therefore obvious at the time the invention was made.   
6b. Claims 4, 5, 6, 15, 19, 20, 21, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lin net al. (WO03/061577A2, Published 7/31/2003 of record) and Hu et al., (2005, Biochem. J., Vol. 392, pp.555-564) in view of Basu et al., (2006, Bioconjugate Chem., Vol.17, No. 3, pp.618-630, of record) and Kim et al. (1985, J. org. Chem. 50(11):1927-1931) as applied to claims 1, 2, 3, 7-10, 16, 17, 18, 22-32, 36, 37 and 96 above, and further in view of Lang et al.  (PG Pub No.20060100144, Published May11, 2006).
The teachings of Lin et al., Hu et al., Basu et al., and Kim et al. have been disclosed above. However, the references do not disclose the quenching of the PEG coupling reaction.

Note that the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03.
The applicability of Lewis acid catalyst (ZnCl) and the concentration of the same,  concentration of arginine to quench, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time)+ and the temperature of the reaction mixture. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
 	 As applicability of Lewis acid catalyst (ZnCl) and the concentration of the same,  concentration of arginine to quench, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time) and the temperature of the reaction mixture were known to the ordinary artisan, it would have been obvious to optimize these elements and their concentrations to increase the efficiency of PEGylation, increase solubility, increase the half-life and increase circulation of interferon beta while reducing the aggregation at the time the invention was made.
  One of ordinary skill in the art before the effective date of filing of the invention
 applicability of Lewis acid catalyst (ZnCl) and the concentration of the same, concentration of arginine to quench, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta and the temperature of the reaction mixture, to increase the efficiency of PEGylation, increase solubility, increase the half-life and increase circulation of interferon beta. Thus, the motivation to combine the teachings arises from the need to generate stable and long lasting interferon-beta formulation with increased solubility, increase in the half-life and clearance while reducing the aggregation.
 Further, a person of ordinary skill in the art before the effective date of filing of the invention was made would have been motivated by taking the advantages of optimizing these elements in interferon beta to address the stability, increase circulation and half-life. From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
    "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Given that the prior art goal was to provide to preserve and increase the increased solubility, increase in the half-life and increase circulation of interferon –beta, while reducing the aggregation at the time the invention was made optimizing the concentrations of  applicability of Lewis acid catalyst (ZnCl) and the concentration of the same,  concentration of arginine to quench, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time) and the temperature of the reaction mixture, would have been routine to the ordinary artisan before the effective date of filing of the invention was made and therefore obvious at the time the invention was made.   
6c. 11, 12, 13, 14, 33, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lin net al. (WO03/061577A2, Published 7/31/2003 of record) and Hu et al., (2005, Biochem. J., Vol. 392, pp.555-564) in view of Basu et al., (2006, Bioconjugate Chem., Vol.17, No. 3, pp.618-630, of record) and Kim et al. (1985, J. org. Chem. 50(11):1927-1931) as applied to claims 1, 2, 3, 7-10, 16, 17, 18, 22-32, 36, 37 and 96 above, and further in view of Lang et al.  (PG Pub No.20060100144, Published May11, 2006) as applied to claims 1-10, 15-32 and 35-38 above, and further in view of Antochshuk (PG Pub No. 20120258926, Published October 11, 2012).
The teachings of Li et al., Hu et al.,  Basu et al., Kim et al. and Lang et al. have been disclosed above. However, the references do not disclose the argon overlay over the coupling reaction.

Note that the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03.
The applicability of Lewis acid catalyst (ZnCl) and the concentration of the same,  concentration of arginine to quench, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time) and the temperature of the reaction mixture and overlaying with argon (inert gas) pumped at different rates are result effective variables. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
 	 As applicability of Lewis acid catalyst (ZnCl) and the concentration of the same,  concentration of arginine to quench, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time)  and the temperature of the reaction mixture and overlaying with argon (inert gas) pumped at different rates were known to the ordinary artisan, it would have been obvious to optimize these elements and their concentrations to increase the efficiency of PEGylation, increase solubility, increase 
  One of ordinary skill in the art before the effective date of filing of the invention
 was made would have been motivated to provide and optimize the concentrations of applicability of Lewis acid catalyst (ZnCl) and the concentration of the same,  concentration of arginine to quench concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, pH, the reaction time (mixing/incubating time) and the temperature of the reaction mixture and overlaying with argon (inert gas) pumped at different rates, to increase the efficiency of PEGylation, increase solubility, increase the half-life and increase circulation of interferon beta. Thus, the motivation to combine the teachings arises from the need to generate stable and long lasting interferon-beta formulation with increased solubility, increase in the half-life and clearance.
 Further, a person of ordinary skill in the art before the effective date of filing of the invention was made would have been motivated by taking the advantages of optimizing these elements in interferon beta to address the stability, increase circulation and half-life while reducing the aggregation. From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
    "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Given that the prior art goal was to provide to preserve and increase the increased solubility, increase in the half-life and increase circulation of interferon -beta at the time the invention was made optimizing the concentrations of  applicability of Lewis acid catalyst (ZnCl) and the concentration of the same,  concentration of arginine to quench, concentration of interferon beta and mPEG, the ratio of PEG to interferon beta, the temperature of the reaction mixture and overlaying with argon (inert gas) pumped at different rates, would have been routine to the ordinary artisan before the effective date of filing of the invention was made and therefore obvious at the time the invention was made.   
Conclusion
7. No claims are allowed.
Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        





 
Response to O.A. dated August 20, 2020Appl. Ser. No. 15/504,379Response to O.A. dated August 20, 2020